Citation Nr: 0509161	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  04-02 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to an increased rating for the residuals of a 
fracture of the right pelvis, currently evaluated as 10 
percent disabling.  

2.	Entitlement to an increased (compensable) rating for 
hemorrhoids.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1986.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2003 rating decision of the No. Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.	The residuals of a fracture of the right pelvis are 
currently manifested by complaints of hip pain and X-ray 
evidence of old trauma, without limitation of motion of the 
hip or obvious deformity.  

2.	The veteran is status post hemorrhoidectomy, without 
current residual disability.  


CONCLUSION OF LAW

1.	The criteria for a rating in excess of 10 percent for the 
residuals of a fracture of the right pelvis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2004).  

2.	The criteria for a compensable rating for the residuals of 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in July 2002 and January 2003 
that provided notification of the information and medical 
evidence necessary to substantiate this claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
information regarding any evidence that he believes pertains 
to the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 
183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has indicated that he had surgery performed in 1991, the 
records from which have not been obtained.  Although 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  For this reason, it is not believed to be 
necessary to obtain the records of treatment in 1991.  The 
veteran has been afforded a VA examination during the course 
of this claim and had the opportunity for a hearing on 
appeal.  In February 2004, the veteran withdrew his hearing 
request.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Service connection for the residuals of a fracture of the 
right pelvis, evaluated as 10 percent disabling, and for 
hemorrhoids, evaluated as noncompensable was granted by the 
RO in a January 1987 rating decision.  The veteran submitted 
a claim for an increased rating in May 2002.  

A letter, dated in September 2002, was received from the 
veteran's chiropractor.  At that time, the veteran had a 
chief complaint of back pain and a tingling sensation in his 
left leg.  X-ray studies showed a disc space narrowing of L5-
S1, with a left lumbar curve.  

VA outpatient treatment records include X-ray studies, dated 
in January 1999.  Studies of the left hip show what appears 
to be a an old fracture of the left inferior pubic ramus.  

An examination was conducted by VA in May 2003.  At that 
time, the veteran noted that he had had a hemorrhoidectomy in 
1991 that was done for some prolapse.  He stated that, since 
that time he had had no further problems.  There was no 
bleeding, prolapse, pain, or fecal incontinence.  He stated 
that he had sustained a pelvic fracture in 1969 when he was 
crushed between two vehicles.  He was treated with 
immobilization in bed.  He stated that his rehabilitation 
took place over about six months.  Over the past two years, 
he had started noticing some aching discomfort in both hip 
areas, the left slightly worse than the right.  He did not 
walk with a limp.  He stated that some days, his pain was 
very minimal and almost negligible.  He had trouble in cold, 
damp weather or when standing at work for an eight hour 
shift.  He took Aleve two to three times per week.  

On examination, the veteran had normal gait and stance.  
There was no obvious deformity or any inequality of 
dimensions of the pelvis.  Hip range of motion was normal.  
The lumbosacral spine motion was normal.  The veteran's anal 
area was examined and there was no abnormality in the anal 
canal or anal verge area.  X-ray studies showed new bone 
formation in the junction of the pubis and the ischium on the 
left side that was suggestive of old trauma.  The diagnoses 
were postoperative status post hemorrhoidectomy, with good 
results and no residual problems, and status post injury of 
fracture pelvis, with complaint of hip pain, but with normal 
examination.  It was noted that there was no impairment of 
motion secondary to the injury.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

For the residuals of a fracture of the femur, with slight 
knee or hip disability, a 10 percent evaluation is warranted; 
with moderate knee or hip disability, a 20 percent evaluation 
is warranted.  38 C.F.R. § 4.71a; Diagnostic Code 5255.  

The veteran's pelvic fracture residuals include some bone 
deformity noted on X-ray studies and complaints of 
intermittent pain.  It is noted that, in rating 
musculoskeletal disabilities, 38 C.F.R. § 4.40 (regarding 
functional loss) must be considered apart from and in 
addition to the appropriate Diagnostic Codes in the VA 
Schedule for Rating Disabilities.  See DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995).  The veteran's pain 
does not reportedly cause functional impairment of the hip 
that would approximate moderate disability.  As such, the 
Board can find no basis for an evaluation in excess of the 
currently assigned 10 percent.  

Regarding the veteran's service-connected hemorrhoid 
disorder, it is noted that a noncompensable evaluation is 
warranted for mild or moderate hemorrhoids; large or 
thrombosis, irreducible hemorrhoids, with excessive redundant 
tissue that evidences frequent recurrences warrants a 10 
percent evaluation.  38 C.F.R. § 4.114; Diagnostic Code 7336.  

The veteran's hemorrhoid condition required surgery in 1991.  
The surgery was apparently successful and, at this time there 
is no residual disability.  As the criteria for a compensable 
evaluation have not been met, the claim must be denied.  


ORDER

An increased rating for the residuals of a fracture of the 
right pelvis is denied.  

An increased rating for hemorrhoids is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


